UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                      CAMPANELLA, SALUSSOLIA, and FLEMING
                             Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                           Private E2 JOSEPH KARGBO
                           United States Army, Appellant

                                ARMY MISC 20170644
For Petitioner: Colonel Mary J. Bradley, JA; Captain Zachary A. Gray, JA (on brief).
                                      18 April 2018
                       ------------------------------------------------
                        SUMMARY DISPOSITION AND ACTION ON
                       PETITION FOR EXTRAORDINARY RELIEF IN
                         THE NATURE OF A WRIT OF MANDAMUS
                       ------------------------------------------------
FLEMING, Judge:
       Petitioner, who was convicted at a general court-martial, pursuant to his pleas,
of disobeying a lawful order, disobeying a lawful general order, making a false
official statement, and two specifications of assaulting a law enforcement officer, in
violation of Articles 90, 92, 107, and 128, Uniform Code of Military Justice, 10
U.S.C. §§ 890, 892, 907, 928 (2012) [hereinafter UCMJ], and contrary to his plea, of
sexual assault, in violation of Article 120, UCMJ, 10 U.S.C. § 920 (2012), is not
entitled to relief in the form of this court directing the convening authority to retract
final action and petitioner’s Department of Defense Form 214 [hereinafter DD 214].
On 6 February 2018, we issued an order directing petitioner to submit supporting
documents substantiating the basis of his writ of mandamus to this court. We find that
the documents submitted by petitioner failed to substantiate his writ of mandamus.
Accordingly, we deny this petition.
      NOW, THEREFORE, IT IS ORDERED:
      This petition is DENIED.

      Senior Judge CAMPANELLA and Judge SALUSSOLIA concur.

                                         FOR THE
                                         FOR THE COURT:
                                                 COURT:




                                         MALCOLM
                                         MALCOLM H.  H. SQUIRES,
                                                        SQUIRES, JR.
                                                                 JR.
                                         Clerk
                                         Clerk of
                                               of Court
                                                  Court